Citation Nr: 1751683	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  14-01 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1. Entitlement to service connection for degenerative joint disease, lumbar spine.

2. Entitlement to service connection for left knee arthritis.

3. Entitlement to service connection for right knee arthritis.

4. Entitlement to an initial rating in excess of 10 percent for low back sprain with disc degeneration L5-S1.

5. Entitlement to an initial rating in excess of 10 percent for left knee patellofemoral syndrome.

6. Entitlement to an initial rating in excess of 10 percent for right knee patellofemoral syndrome.

7. Entitlement to an initial, compensable rating for atretic left kidney.

8. Entitlement to an initial, compensable rating prior to September 5, 2013, and a rating in excess of 30 percent thereafter, for tinea versicolor right hand and upper trunk.

9. Entitlement to an initial, compensable rating for left heel contusion.

10. Entitlement to an initial, compensable rating for right heel contusion.

11. Entitlement to an initial, compensable rating for hemorrhoids.

12. Entitlement to an earlier effective date prior to September 5, 2013, for the award of a 30 percent rating for tinea versicolor right hand and upper trunk.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Kelly A. Gastoukian, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Navy from May 1986 to January 2012.

These matters come before the Board of Veterans' Appeals (Board) on appeal from September 2012 and March 2015 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

In his January 2014 Substantive Appeal, the Veteran limited his appeal to the claims of service connection for degenerative joint disease lumbar spine, left knee arthritis, and right knee arthritis, as well as initial increased rating claims for tinea versicolor, lower back sprain with disc degeneration, left knee patellofemoral pain syndrome, right knee patellofemoral pain syndrome with bipartite patella, left heel contusion, right heel contusion, and hemorrhoids. 

In his December 2015 Substantive Appeal, the Veteran perfected his appeal to an initial compensable rating claim for his atretic left kidney.

In May 2017, the Veteran testified at a Board videoconference hearing. A transcript of that hearing is of record. At the hearing, the Veteran expressed his desire to withdraw the issues regarding his bilateral foot injuries, hemorrhoids, and skin condition.

The issues of service connection for degenerative joint disease, lumbar spine, service connection for left knee arthritis, service connection for right knee arthritis, initial increased rating for lower back sprain with disc degeneration L5-S1, initial increased rating for left knee patellofemoral pain syndrome, and initial increased rating for right knee patellofemoral pain syndrome are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In May 2017, before the Board promulgated a decision, the Veteran expressed at the Board hearing his desire to withdraw from appellate review the issue of entitlement to an initial, compensable rating prior to September 5, 2013, and a rating in excess of 30 percent thereafter, for tinea versicolor right hand and upper trunk.

2. In May 2017, before the Board promulgated a decision, the Veteran expressed at the Board hearing his desire to withdraw from appellate review the issue of entitlement to an initial, compensable rating for left heel contusion.

3. In May 2017, before the Board promulgated a decision, the Veteran expressed at the Board hearing his desire to withdraw from appellate review the issue of entitlement to an initial, compensable rating for right heel contusion.

4. In May 2017, before the Board promulgated a decision, the Veteran expressed at the Board hearing his desire to withdraw from appellate review the issue of entitlement to an initial, compensable rating for hemorrhoids.

5. In May 2017, before the Board promulgated a decision, the Veteran expressed at the Board hearing his desire to withdraw from appellate review the issue of entitlement to an earlier effective date prior to September 5, 2013, for the award of a 30 percent rating for tinea versicolor right hand and upper trunk.

6. The Veteran's atretic left kidney is analogous to the removal of one kidney.

7. The Veteran's atretic left kidney does not result in any renal dysfunction.


CONCLUSIONS OF LAW

1. The criteria for withdrawal by the Veteran of an appeal involving entitlement to an initial, compensable rating prior to September 5, 2013, and a rating in excess of 30 percent thereafter, for tinea versicolor right hand and upper trunk have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

2. The criteria for withdrawal by the Veteran of an appeal involving entitlement to an initial, compensable rating for left heel contusion have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

3. The criteria for withdrawal by the Veteran of an appeal involving entitlement to an initial, compensable rating for right heel contusion have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

4. The criteria for withdrawal by the Veteran of an appeal involving entitlement to an initial, compensable rating for hemorrhoids have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

5. The criteria for withdrawal by the Veteran of an appeal involving entitlement to an earlier effective date prior to September 5, 2013, for the award of a 30 percent rating for tinea versicolor right hand and upper trunk have been met. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2017).

6. The criteria for an initial 30 percent rating for atretic left kidney are met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.115a, 4.115b, Diagnostic Code 7500 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Dismissal

With regard to the Veteran's claims involving entitlement to higher ratings for his bilateral foot injuries, hemorrhoids, and skin condition, as well as entitlement to an earlier effective date prior to September 5, 2013, for the award of a 30 percent rating for his skin condition, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204 (2017). Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204 (2017).

At the May 2017 Board hearing, before the Board promulgated a decision in this matter, the Veteran testified that he wished to withdraw from appellate consideration his claims involving his bilateral foot disabilities, hemorrhoids, and skin condition. Therefore, there remain no allegations of errors of fact or law for appellate consideration. Accordingly, the Board does not have jurisdiction to review the appeal of these bilateral foot, hemorrhoids, and skin condition claims, and they are therefore dismissed.

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). 

In the case of an increased rating, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007). The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods. 

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied. Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified. Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances. 38 C.F.R. § 4.21. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions. Competent medical evidence may also mean statements conveying sound medical principles found in medical treatises. It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1). Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience. Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person. 38 C.F.R. § 3.159(a)(2).

Diseases of the genitourinary system generally result in disabilities related to renal or voiding dysfunctions, infections, or a combination of these. Where Diagnostic Codes refer the decision maker to these specific areas of dysfunction, only the predominant area of dysfunction shall be considered for rating purposes. Because the areas of dysfunction described below do not cover all symptoms resulting from genitourinary diseases, specific diagnoses may include a description of symptoms assigned to that diagnosis. 38 C.F.R. § 4.115a. 

The Veteran's atretic left kidney has been in receipt of a noncompensable disability rating under 38 C.F.R. § 4.115b, Diagnostic Code 7533, which evaluates cystic diseases of the kidneys and indicates that such is to be rated as renal dysfunction.

In evaluating renal dysfunction, a noncompensable rating is warranted for evidence of albumin and casts with history of acute nephritis, or hypertension noncompensable under Diagnostic Code 7101. A 30 percent rating is warranted for constant or recurring albumin with hyaline and granular casts or red blood cells, transient or slight edema, or hypertension at least 10 percent disabling under Diagnostic Code 7101. A 60 percent rating is warranted for constant albuminuria with some edema, definite decrease in kidney function, or hypertension at least 40 percent disabling under Diagnostic Code 7101. An 80 percent rating is warranted for renal dysfunction with persistent edema and albuminuria with BUN of 40 to 80 mg%, creatinine of 4 to 8 mg%, or generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion. A 100 percent rating is warranted for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria, BUN of more than 80 mg%, creatinine of more than 8 mg%, or markedly decreased function of kidney or other organ systems, especially cardiovascular. See 38 C.F.R. § 4.115a.

For reference, Diagnostic Code 7101 provides a 10 percent rating for hypertensive vascular disease with diastolic pressure predominantly 100 or more, or; systolic pressure predominantly 160 or more, or; a history of diastolic pressure predominantly 100 or more who requires continuous medication for control. 38 C.F.R. § 4.104. Hypertensive vascular disease with diastolic pressure predominantly 110 or more, or; systolic pressure predominantly 200 or more, is rated 20 percent disabling. 38 C.F.R. § 4.104, Diagnostic Code 7101. Hypertensive vascular disease with diastolic pressure predominantly 120 or more is rated 40 percent disabling. Id. Hypertensive vascular disease with diastolic pressure predominantly 130 or more is rated 60 percent disabling.

The Veteran contends that his left kidney is non-functional, and should be rated under Diagnostic Code 7500 for removal of left kidney as the kidney serves no medical function.

Diagnostic Code 7500 provides a 30 percent minimum disability rating for the removal of one kidney. 38 C.F.R. § 4.115b. Higher ratings may be assigned based on renal dysfunction if there is nephritis, infection, or other pathology of the remaining kidney. 38 C.F.R. § 4.115b, Diagnostic Code 7500. If the Veteran's rating is based on renal dysfunction, he is not entitled to both that rating and the 30 percent minimum rating for loss of a kidney under Diagnostic Code 7500. Therefore, a rating based on renal dysfunction is favorable only if the Veteran meets the criteria for a rating in excess of 30 percent. 

The Veteran was afforded a VA examination in February 2015. The examiner noted a 2008 diagnosis of atretic left kidney. The examiner noted that tests showed stable kidney function and no active symptoms of atretic left kidney; however, the Veteran was seen regularly by nephrology for surveillance purposes. No renal dysfunction, kidney, ureteral or bladder calculi, urinary tract or kidney infections, benign or malignant neoplasm or metastases, or scars were found. Diagnostic testing showed blood urea nitrogen (BUN) at 18, creatine at 1.1, and estimated glomerular filtration rate (EGFR) at 81. The examiner noted that the Veteran's kidney condition did not impact his ability to work.

The examiner opined that the Veteran's diagnosis of nonfunctioning left kidney was at least as likely as not incurred in service. The examiner noted that since the discovery of a kidney condition in service the Veteran had been followed for any kidney problems and his current kidney function was normal and considered clinically stable.

In an April 2015 letter, Dr. D.W. noted that the Veteran's left kidney had no functionality and his right kidney was functioning at a level consistent with an individual with one kidney. She then opined that for medical purposes the left kidney was treated as if it was nonexistent, or removed.

The Board finds that the Veteran's nonfunctioning left kidney is analogous to the removal of one kidney, and is entitled to the minimum 30 percent disability rating under Diagnostic Code 7500.

There is no indication in the evidence of constant albuminuria with some edema, definite decrease in kidney function, or hypertension with a diastolic pressure predominantly at 120 or more, which would warrant a 60 percent rating for renal dysfunction. There is also no indication of any other persistent symptoms or lab results which would warrant any higher rating.

Accordingly, the Board finds that an initial rating of 30 percent, and no higher, is warranted for the Veterans atretic left kidney. As the preponderance of the evidence is against assignment of any higher rating, the benefit-of-the-doubt doctrine is not applicable to that extent. See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). There is no basis for any staged rating of the Veteran's disability. See Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

The appeal as to entitlement to an initial, compensable rating prior to September 5, 2013, and a rating in excess of 30 percent thereafter, for tinea versicolor right hand and upper trunk is dismissed.

The appeal as to entitlement to an initial, compensable rating for left heel contusion is dismissed.

The appeal as to entitlement to an initial, compensable rating for right heel contusion is dismissed.

The appeal as to entitlement to an initial, compensable rating for hemorrhoids is dismissed.

The appeal as to an earlier effective date prior to September 5, 2013, for the award of a 30 percent rating for tinea versicolor right hand and upper trunk is dismissed.

An initial rating of 30 percent, but no higher, for atretic left kidney is granted.


REMAND

At his Board hearing, the Veteran identified potentially relevant medical records held at the North Island Medical Center through the Navy Medical Center that pertain to his orthopedic disabilities. Subsequently, the Veteran provided a signed authorization (VA Form 21-4142) for VA to obtain the medical treatment records; however, the records have not been obtained. Efforts should be made to obtain these records and associate them with the Veteran's file.

Additionally, the Board notes the Veteran was last afforded VA examinations to assess the level of disability of his orthopedic conditions in September 2013. At that time, the Veteran described flare-ups of pain with cycling and running. At the May 2017 Board hearing, the Veteran stated that he no longer ran or cycled due to the pain in his back and knees. Unfortunately, because of the passage of time and his allegations of worsening, a new VA examination is required in order to determine the Veteran's current level of disability.

Accordingly, the case is REMANDED for the following action:

1. Obtain all available, relevant North Island Medical Center medical records from the Navy Medical Center San Diego dated February 2012 to the present. If any requested records cannot be obtained, the Veteran should be notified of such.

2. Thereafter, schedule the Veteran for an appropriate VA examination so as to determine the level of impairment due to his service-connected right and left knee disorders, and his service-connected thoracolumbar spine disorder.

The claims file and copy of this Remand must be made available to and reviewed by the examiner in conjunction with the examination. 

All studies and tests needed to ascertain the status of the service-connected right knee disorder, left knee disorder, and thoracolumbar spine disorder, to include all indicated tests and studies to include X-ray studies and diagnostic imaging studies, if deemed necessary, should be performed and written interpretation of such should be associated with the examination report.

Based on the examination of the Veteran, and review of the record, the examiner should fully describe the functional effects of the Veteran's service-connected: (1) patellofemoral pain syndrome of the right and left knees; and (2) low back sprain with disc degeneration L5-S1, on his activities of daily living.

The examiner should describe, in degrees, active and passive ranges of motion for the right knee and left knee, as well as on weight-bearing and non-weight bearing, demonstrated on examination; and this description should be expressed in terms of the degrees of extension and flexion. If such testing cannot be completed, please explain why this is the case.

The examiner should describe, in degrees, active and passive ranges of motion for thoracolumbar spine, as well as on weight-bearing and non-weight bearing, demonstrated on examination; and this description should be expressed in terms of the degrees of forward flexion, extension, left and right lateral flexion, and left and right rotation. If such testing cannot be completed, please explain why this is the case.

The examiner should identify functional impairment due to pain attributable to the service-connected (1) patellofemoral pain syndrome of the right and left knees; and (2) low back sprain with disc degeneration L5-S1.  The examiner is requested to express an opinion, with respect to the right knee, left knee, and thoracolumbar spine, as to the following: (1) whether pain limits functional ability during flare-ups, or when such joint is used repeatedly over a period of time, and this determination, if feasible, should be expressed in terms of additional loss of range of motion due to pain on use or during flare ups; and (2) whether as result of the right knee, left knee, thoracolumbar spine, and/or cervical spine, the Veteran exhibits any weakened movement, excess fatigability or incoordination; and such determinations should be expressed in terms of the additional loss of range of motion resulting.

The examiner is requested to identify the presence, or absence of ankylosis of the right knee, left knee, and/or thoracolumbar spine. If the presence of ankylosis is identified in any of the specified joints, this determination should be expressed in terms of whether the ankylosis is favorable or unfavorable.

With respect to the thoracolumbar spine disorder, the examiner should identify any nerves and muscle groups affected, and state with the level impairment is best characterized as mild, moderate, moderately severe, or severe. If any nerve involvement is wholly sensory, the examiner should state so.

If arthritis of the right knee, left knee or low back is diagnosed, determine whether it is at least as likely as not (50 percent or higher probability) related to an incident of service or began within one year after discharge from active service.

Complete, clearly-stated rationale for the conclusions reached must be provided.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence. If the any benefit sought remains denied, the Veteran and his representative should be issued an SSOC. An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


